Case 1:17-cr-00101-LEK Document 1110-4 Filed 10/26/20 Page 1 of 4   PageID #:
                                  13161




                   EXHIBIT “C”
Case 1:17-cr-00101-LEK Document 1110-4 Filed 10/26/20 Page 2 of 4   PageID #:
                                  13162
Case 1:17-cr-00101-LEK Document 1110-4 Filed 10/26/20 Page 3 of 4   PageID #:
                                  13163
Case 1:17-cr-00101-LEK Document 1110-4 Filed 10/26/20 Page 4 of 4   PageID #:
                                  13164
